                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:90-CR-00085-MOC-1

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 vs.                                                      )                 ORDER
                                                          )
 CECIL EDWARD JACKSON,                                    )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on the Defendant’s request to Supplement Motion for

Leave Pursuant to First Step Act and a Motion to Amend his Sentencing Reduction Motion. (Doc

No. 244). For the reasons set forth in the motion, the Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Defendant’s request to Supplement Motion

for Leave Pursuant to First Step Act and his Motion to Amend his Sentencing Reduction Motion.

(Doc. No. 244) are GRANTED.




                                           Signed: March 8, 2021




                                                1

        Case 3:90-cr-00085-MOC Document 246 Filed 03/08/21 Page 1 of 1
